Title: Orderly Book, 9 October 1758
From: Washington, George
To: 



[9 October 1758]

Camp at Reastown Monday Octr 9th 1758
G. O.
Parole Honnoten
Colo. for to Morrow Colo. Montgomrie.
Field Officer for to Morrow Majr Peachy.
Adjutant for to Morrow the Highlanders.
1 Field Officer, 3 Capts. 9 Subs. 12 Serjts and 300 Rank & file of the Line to parade Immediately the Field Officer will receive his orders from the General.


Detail for Guards
C.
S.
S.
C.
P.



H.

1
2
2
30




1 Vs.

1
1
1
13



2 [Vs.]
1

2
2
24




1
2
5
5
27
[67]


Detachments








H.

1
4
4
132



1 Vs.

1
2
3
59



2 [Vs.]

1
3
5
109





3
9
12
300



Fatigue








H.



1
17



1 Vs.



1
9



2 [Vs.]




14







2
40



